 Case 1:17-cv-05739-LB Document 93 Filed 06/26/20 Page 1 of 3 PageID #: 1656



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 ALLA MEDVEDEVA,
 Individually and on Behalf of All Others
 Similarly Situated,

                                       Plaintiff, Case No. 17 CV 5739-LB

                       v.                          PLAINTIFF’S NOTICE OF MOTION
                                                   FOR PRELIMINARY APPROVAL OF
 ASSISTCARE HOME HEALTH SERVICES                   THE CLASS AND COLLECTIVE
 LLC (d/b/a PREFERRED HOME CARE OF                 ACTION SETTLEMENT AND
 NEW YORK and PREFERRED HOME                       RELATED RELIEF
 CARE OF NEW YORK LLC),

                                     Defendant.



       PLEASE TAKE NOTICE THAT upon the parties’ Final Settlement Agreement and

Release (the “Settlement Agreement”), annexed as Exhibit A to the Declaration of Steven L.

Wittels in Support of Plaintiff’s Motion for Preliminary Approval of the Class and Collective

Action Settlement and Related Relief (“Wittels Declaration”); the accompanying Memorandum

of Law; and all other papers and proceedings herein, Plaintiff Alla Medvedeva hereby moves this

Court under Federal Rule of Civil Procedure 23 and Rule 7.1 of the Local Civil Rules for the

United States District Courts for the Southern and Eastern Districts of New York for an Order:

       (1)    granting preliminary approval of the class and collective action settlement set forth
              in the Settlement Agreement;

       (2)    conditionally certifying the following settlement class under Fed. R. Civ. P. 23(e)
              for settlement purposes:

                  All individuals who have been employed by Defendant as Home Health
                  Care Attendants, which term shall include, but not be limited to, hourly
                  Home Care Aides, Home Health Aides, Home Health Attendants, Home
                  Attendants, Personal Care Aides, Personal Care Assistants, Personal
                  Assistants Unskilled, Personal Assistants performing consumer directed
                  personal assistance (CDPAPs), Live-in Home Health Care Attendants,
 Case 1:17-cv-05739-LB Document 93 Filed 06/26/20 Page 2 of 3 PageID #: 1657



                  private pay Home Health Care Attendants, and all others providing
                  home care services, at any time from September 29, 2011 through the
                  date of preliminary approval.

       (3)     conditionally certifying the following settlement collective under Section 216(b)
               of the Fair Labor Standards Act for settlement purposes:

                  All individuals who have been employed by Defendant as Home Health
                  Care Attendants which term shall include, but not be limited to, hourly
                  Home Care Aides, Home Health Aides, Home Health Attendants, Home
                  Attendants, Personal Care Aides, Personal Care Assistants, Personal
                  Assistants Unskilled, Personal Assistants performing consumer directed
                  personal assistance (CDPAPs), Live-in Home Health Care Attendants,
                  private pay Home Health Care Attendants, and all others providing
                  home care services, at any time since September 29, 2014 through
                  preliminary approval.

       (4)     appointing Wittels McInturff Palikovic and Hymowitz Law Group, PLLC as
               Class Counsel;

       (5)     approving the proposed Notice of Proposed Class Action Settlement and Final
               Approval Hearing and directing its distribution pursuant to the Settlement
               Agreement’s terms;

       (6)     approving the parties’ proposed schedule for final settlement approval;

       (7)     setting a date for the Final Fairness Hearing;

       (8)     entering the proposed Order Granting Preliminary Approval (attached as Exhibit
               B to the Wittels Declaration); and

       (9)     granting such other relief as the Court deems just and proper.

       In support of this Motion, Plaintiff relies on the accompanying Memorandum of Law and

the Wittels Declaration, both dated June 26, 2020, and all exhibits annexed thereto.




                                                 2
 Case 1:17-cv-05739-LB Document 93 Filed 06/26/20 Page 3 of 3 PageID #: 1658



Dated: June 26, 2020
       Armonk, New York
                             Respectfully submitted,

                             WITTELS MCINTURFF PALIKOVIC

                             By: /s/ Steven L. Wittels
                                    Steven L. Wittels (SW-8110)
                                    J. Burkett McInturff (JM-4564)
                                    Tiasha Palikovic (TP-5697)

                                    18 HALF MILE ROAD
                                    ARMONK, NEW YORK 10504
                                    Telephone: (914) 319-9945
                                    Facsimile: (914) 273-2563
                                    slw@wittelslaw.com
                                    jbm@wittelslaw.com
                                    tpalikovic@wittelslaw.com

                                    Lead Counsel for Plaintiff and the Class

                                    Daniel Hymowitz (DH-0936)
                                    HYMOWITZ LAW GROUP, PLLC
                                    1629 Sheepshead Bay Road
                                    Brooklyn, NY 11235
                                    Telephone: (718) 807-9900
                                    Facsimile: (866) 521-6040
                                    daniel@hymowitzlaw.com

                                    Andrey Belenky (AB-1976)
                                    Dmitry Kheyfits (DK-9799)
                                    KHEYFITS P.C.
                                    1140 Avenue of the Americas, 9th Floor
                                    New York, NY 10036
                                    Phone: (212) 203-5399
                                    Facsimile: (212) 203-6445
                                    abelenky@kheyfits.com
                                    dkheyfits@kheyfits.com

                                    Co-Counsel for Plaintiff and the Class




                                       3
